In an action to recover damages for personal injuries, the defendants James McMillan and Jenine Morgan appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County *535(Rappaport, J.), dated May 3, 1996, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them based on the plaintiff’s failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff has raised a triable issue of fact (see, CPLR 3212 [b]) as to whether she sustained a serious injury as defined by Insurance Law § 5102 (d). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.